Exhibit 10.8

GENERAL ASSIGNMENT

THIS GENERAL ASSIGNMENT (this “Assignment”) is made as of this 29th day of June,
2011, by M&I Marshall and Ilsley Bank, having an address at 770 North Water
Street, Milwaukee, Wl 53202 (“Assignor”) in favor of TNP SRT Constitution Trail,
LLC, a Delaware limited liability company, having a place of business at c/o
Thompson National Properties, LLC, 1900 Main Street, Suite 700, Irvine , CA
92614 (“Assignee”).

RECITALS

A. Assignor and TNP Strategie Retail Trust, Inc. have entered into that certain
Loan Sale Agreement dated June 21, 2011, as subsequently assigned from TNP
Strategic Retail Trust, Inc. to Assignee (the “Loan Sale Agreement”) whereby
Assignor agrees to convey to Assignee all of Assignor’s right, title and
interest in and to the Loans and the Loan Documents (as defined in the Loan Sale
Agreement) that are described on Exhibit 1 hereto. Assignee agrees to accept the
Loans on the terms and conditions stated in the Loan Sale Agreement.

B. Pursuant to the Loan Sale Agreement, Assignor desires to execute this
Assignment in favor of Assignee.

AGREEMENT

NOW, THEREFORE, in consideration of the sum of TEN and 00/100 DOLLARS ($10.00)
and other good and valuable consideration, the mutual receipt and legal
sufficiency of which are hereby acknowledged, Assignor hereby agrees as follows:

(a) Definitions. Capitalized terms used but not defined herein shall have the
same meaning as set forth in the Loan Sale Agreement.

(b) Assignment. Assignor hereby sells, assigns, transfers and conveys to
Assignee, without any representation, warranty or recourse other than as
specifically provided for in the Loan Sale Agreement, all of Assignor’s right,
title and interest in and to all of the notes and the Loans evidenced by the
notes, including any and all guaranties and collateral and other security for
the Loans, with such documents and security interests more fully described on
Exhibit 1 hereto.

(c) Successors. This Assignment shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, legal representatives,
successors and assigns.

(d) Governing Law. This Assignment shall be governed by the laws of the State of
Wisconsin.

(e) WAIVER OF JURY TRIAL. SELLER AND BUYER BOTH IRREVOCABLY WAIVE ANY AND ALL
RIGHT EITHER PARTY MIGHT HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
CLAIM OF ANY NATURE RELATING TO THIS ASSIGNMENT, ANY DOCUMENTS EXECUTED IN
CONNECTION WITH THIS ASSIGNMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH
DOCUMENTS. EACH OF THE SELLER AND THE BUYER ACKNOWLEDGES THAT THE FOREGOING
WAIVER IS KNOWING AND VOLUNTARY.



--------------------------------------------------------------------------------

(f) Construction. Unless the context otherwise requires, singular nouns and
pronouns, when used herein, shall be deemed to include the plural of such noun
or pronoun and pronouns of one gender shall be deemed to include the equivalent
pronoun of the other gender.

IN WITNESS WHEREOF, Assignor has executed this Assignment as of the date first
above written.

 

Assignor: M&I MARSHALL AND ILSLEY BANK By:   /s/ Michael Martinez Name:  
Michael Martinez Title:   AVP



--------------------------------------------------------------------------------

EXHIBIT 1

All Loan Documents arising from the original loan dated October 12, 2006, by and
between M&I Marshall and Ilsley Bank and Constitution Trail, LLC, a Nebraska
limited liability company, including but not limited to all loan agreements,
promissory notes, mortgages, security agreements, loan modification agreements,
assignments, promissory note extensions, UCC Financing Statements, guaranty
agreements, and also including all amendments and modifications thereto.